710 S.E.2d 20 (2011)
The VILLAGES AT RED BRIDGE, LLC
v.
J. Brent WEISNER, in his capacity as Cabarrus County Tax Administrator.
No. 114P11.
Supreme Court of North Carolina.
June 15, 2011.
James Scarbrough, Concord, for The Villages at Red Bridge LLC.
Richard M. Koch, for Weisner, J. Brent.

ORDER
Upon consideration of the petition filed on the 22nd of March 2011 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."